Citation Nr: 1047944	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability,

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of a 
fractured left tibia.

4.  Entitlement to service connection for a left metatarsal 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to March 2007.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In July 2010, the Veteran testified at a video hearing before the 
undersigned. 

The claims of service connection for a left knee disability, 
residuals of a fractured left tibia, and a left metatarsal 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a current right shoulder disability is 
related to a disease or injury in service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by 
military service; arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is incomplete.  
Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to substantiate 
and complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of what 
specific evidence she is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form.  

Next, the Board finds that a letter dated in August 2007, prior 
to the March 2008 rating decision, fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and regulations 
governing disability ratings and effective dates as required by 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, even if the above letter did not provide adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision and 
the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including her service treatment records and her records 
on file with the Ann Arbor and Saginaw VA Medical Centers.  The 
Veteran was also provided with a VA examination in connection 
with her claim that the Board finds is adequate to adjudicate the 
appeal because the examiner, after a review of the record on 
appeal and an examination of the claimant, provided a medical 
opinion as to the origin of her current right shoulder disability 
that was supported by the evidence found in the record.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that she has a right shoulder disability due 
to an injury she sustained in basic training either doing push-
ups or when she fell on an obstacle course in October 2006.  It 
is also requested that the Veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including arthritis, will be presumed to have been incurred in 
service if it was manifested to a compensable degree within the 
first year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service 
treatment records dated from September 2006 to November 2006 
document the Veteran's complaints and/or treatment for a right 
shoulder sprain/strain due to a trauma. X-ray studies were 
negative.  Moreover, the Board finds that the Veteran is both 
competent and credible to report on the fact that she had right 
shoulder pain and stiffness since doing push-ups or falling on an 
obstacle course while on active duty.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  

However, subsequent service treatment records, including the 
November 2006 medical evaluation board report, are negative for 
continued complaints and/or a diagnosis of a chronic disease 
process of the right shoulder.  Therefore, the Board finds the 
subsequent service treatment records, which are negative for 
complaints, diagnoses, or treatment for a chronic right shoulder 
disability following her earlier sprain, more credible than the 
Veteran's and her representative's claims that she had right 
shoulder problems ever since her injury while on active duty.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for a right shoulder disability based on in-
service incurrence must be denied despite the fact that the 
Veteran's service treatment records document a three month 
history of complaints and treatment for a right shoulder 
sprain/strain.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that the October 2007 VA general examiner diagnosed 
the claimant with early degenerative changes, consistent with her 
age, in the right shoulder just seven months after her March 2007 
separation from active duty.  However, subsequent X-ray studies 
conducted in October 2008 do not confirm a diagnosis of 
arthritis.  Rather, they noted that there were no acute 
abnormalities of the right shoulder. Even if the Board were to 
concede a diagnosis of arthritis within one year of service 
separation, her claim still fails as she did not meet the 
criteria for a compensable rating for arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2010). Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, even taking into account her 
complaints of pain as per the Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2010), 
the range of motion of her right shoulder was nearly normal at 
the October 2007 VA examination with flexion to 170 degrees, 
abduction to 150 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees (Normal shoulder motion is 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2010).) Further, at the time of the 
October 2008 VA examination, the right shoulder range of motion 
was described as normal.  Accordingly, entitlement to service 
connection for a right shoulder disability on a presumptive basis 
must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

As for service connection based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) and the initial documentation of the 
disability after service under 38 C.F.R. § 3.303(d), the Board 
notes that the record is negative for either complaints, 
diagnoses, or treatment for a right shoulder disability, except 
those complaints and findings made at the VA examinations held in 
connection with her claim for VA compensation, or a competent and 
credible medical opinion finding a causal association or link 
between a current right shoulder disability and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  In 
this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what she sees and 
feels; for example, the claimant is competent to report that she 
had problems with right shoulder pain and limitation of motion 
since service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  The Board also acknowledges that the 
Veteran's representative is competent to give evidence about what 
he sees.  However, the Board finds the post-service treatment 
records, which are negative for complaints, diagnoses, or 
treatment for a right shoulder disability except for those at her 
VA examinations, more credible than the Veteran's and her 
representative's claims that she had this problem since service.  
See Maxson, supra; Forshey, supra.  Likewise, the Board finds 
more credible the opinion by the October 2008 VA examiner that a 
right shoulder disability was not due to her military service 
than the Veteran and her representative's contrary claims.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data).

Based on the discussion above, the Board also finds that service 
connection for a right shoulder disability is not warranted based 
on either continuity of symptomatology or the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding 
continuity or a causal association or link between the post-
service disorder and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b), 
(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a right 
shoulder disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a right shoulder disability is denied.


REMAND

As to the claims of service connection for a left knee 
disability, residuals of a fractured left tibia, and a left 
metatarsal disability, following the November 2008 statement of 
the case, the RO received VA treatment records dated from January 
2009 to September 2009 which document the Veteran's complaints 
and/or treatment as to each of these disabilities.  Therefore, 
the Board finds that the VA treatment records are additional 
pertinent evidence and a remand for the issuance of a 
supplemental statement of the case (SSOC) is required.  See 
38 C.F.R. § 19.31 (a SSOC will be furnished to the veteran when 
additional pertinent evidence is received after a statement of 
the case has been issued) (2010).  

Given the Veteran's personal hearing testimony regarding 
receiving ongoing treatment at the Ann Arbor and Saginaw VA 
Medical Centers, while the appeal is in remand status her 
contemporaneous treatment records from these facilities should be 
obtained and associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
with the claims file all of the Veteran's 
contemporaneous treatment records from the 
Ann Arbor and Saginaw VA Medical Centers.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims file and the 
Veteran should be provided with a copy of 
that memorandum.

2.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159. 

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and her representative should 
be provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence received and any evidence 
not received since the November 2008 
statement of the case, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be allowed 
for response before the appeal is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


